Citation Nr: 9934721	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  97-35 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right knee 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1962 to May 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  There is no competent evidence of a nexus between current 
depression and service.  

2.  In an unappealed April 1985 decision, the RO denied 
service connection for left and right knee disabilities.  

3.  The evidence received since the RO's 1985 decision is 
either duplicative, cumulative, or not probative, and is not 
so significant, when viewed in context of all the evidence of 
record, that it must be considered in order to fairly decide 
the merits of the case.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
depression is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

2.  The RO's April 1985 decision denying service connection 
for a right knee disability is final and new and material 
evidence has not been submitted to reopen that claim.  38 
U.S.C.A. § 7105 (West 1991); 20 C.F.R. §§ 3.156, 20.302, 
20.1103 (1999).

3.  The RO's April 1985 decision denying service connection 
for a left knee disability is final and new and material 
evidence has not been submitted to reopen that claim.  38 
U.S.C.A. § 7105; 20 C.F.R. §§ 3.156, 20.302, 20.1103.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection
Factual Background

Service medical records are negative for complaints, 
treatments, or diagnosis of depression or any psychiatric 
disability.  The 1965 separation examination revealed a 
normal psychiatric evaluation.  It was noted that the veteran 
was hospitalized at the Colorado Psychiatric Hospital, at the 
age of 14, for one year, due to "nervous breakdown" with no 
sequelae.  

The veteran was accorded a VA examination in December 1984.  
On psychiatric examination, the veteran's affect was 
described as slightly flat, otherwise within normal limits.  
There was no diagnosis provided.  

VA outpatient treatment records dated in December 1994 show 
that the veteran was given a provisional diagnosis of 
depression.  In February 1995, the veteran was diagnosed with 
depression and placed on anti-depressive medication.  VA 
outpatient treatment records dated in March 1995 show that 
the veteran's depression was improved.  In April 1995, the 
veteran was seen with complaints of sleep deprivation.  His 
mood was described as depressed.  He was diagnosed with 
depression.  It was noted that the veteran's medication was 
keeping him awake.  In May 1995, the veteran's depression had 
not improved.  

The veteran was accorded a VA examination in July 1996.  At 
that time, he reported that he was depressed.  He reported 
that he was in a "dead end job" and was unable to find the 
"right job."  On mental status examination, he had fairly 
good eye contact.  Initially his affect was very constricted, 
but toward the end of the interview he became much broader 
and was laughing appropriately and freely.  Recent memory was 
three out of three at three minutes.  Long term memory to the 
presidents was poor.  He was unable to recall any recent news 
events.  Abstracting ability to two groups of similarities 
was good.  He abstracted proverbs appropriately.  The 
impressions were: Axis I- dysthymia, alcohol abuse in 
remission; Axis II- none; Axis III- status post acute 
myocardial infarction, insulin dependent diabetes mellitus; 
Axis IV- none; Axis V- Global Assessment of Functioning (GAF) 
65.  The examiner noted that the veteran had a chronic 
feeling of depression for at least twenty-five years.  The 
veteran had been able to function reasonably well during that 
time with different sources of employment.  

The veteran was accorded a personal hearing in May 1998.  At 
that time, he testified that he believed that he was 
depressed in service but not aware of it.  He reported that 
his depression might be due to a number of degenerative 
medical problems, including diabetes and its complications, 
hypertension, or knee and hip disorders.  He was not sure of 
the onset, but testified it had been present for some time.  
He reported that he had some mood swings approximately 1980 
when he developed diabetes.

The veteran underwent a social and industrial survey in June 
1998.  The veteran reported having undergone one psychiatric 
hospitalization at age 12, for the sole purpose of 
evaluation.  He reported that he thought that he might have 
had diabetes for a very long time, and hence felt depressed 
for many years.  

The veteran was accorded a VA psychiatric examination in July 
1998.  On mental status examination, there was some mild 
psychomotor retardation but his thought processes were 
logical and coherent with good associations.  He was not 
hallucinating or delusional, but his affect was somewhat 
labile with occasional crying.  There was clear subjective 
depression of mood but without suicidal or homicidal ideation 
or intent.  There was a general reduction in eye contact.  He 
was oriented to time, place, and place.  The diagnoses were: 
Axis I- major depression, recurrent, moderate, PTSD; Axis II- 
personality disorder, not otherwise specified; Axis III- 
diabetes mellitus, insulin dependent with complications, 
multiple other conditions, Axis IV- moderate (unemployment, 
poor health), Axis V- Global Assessment of Function (GAF) 55.

The examiner noted that the veteran was largely unemployed, 
largely due to his failing physical health.  Historically, he 
had been exposed to overwhelming traumatic stressors as well 
as psychologically traumatic events.  The traumas had been 
clustered during the veteran's childhood and in the late 
1980's with the unexpected, sudden death of his only son.  

The veteran had subjective depression of mood and some 
depression based cognitive inefficiency (depressive 
pseudodementia).  He still has physiological signs of 
depression, subjective depression of mood, and a sharply 
elevated Sung scale score albeit with the use of anti-
depressant medication.  

Criteria

The threshold question that must be resolved is whether the 
appellant has presented evidence that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  A well grounded claim is a plausible 
claim, meaning a claim that appears to be meritorious on its 
own or capable of substantiation.  Epps, 126 F.3d at 1468.  
An allegation that the cause of death is service-connected is 
not sufficient; the appellant must submit evidence in support 
of the claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible." 38 
U.S.C.A. § 5107(a); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim. Lay assertions 
of medical causation cannot constitute evidence sufficient to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

If the veteran fails to submit evidence of a well-grounded 
claim, VA has no further duty to assist him with the 
development of her claim.  Epps v. Gober, 126 F.3d 1464, 1469 
(1997).

In general, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in the line of duty.  38 
U.S.C.A. § 1110 (West 1991).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Analysis

The veteran has contended that his depression is related to 
his military service. However, as a lay person he is not 
competent to make a medical diagnosis or to express an 
opinion as to medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The veteran's contention is 
unsupported by any competent evidence of record.  Since this 
is a matter, which would not be subject to lay observation, 
he is not competent to render an opinion that his current 
depression is related to service. See Savage v. Gober, 10 
Vet. App. 488 (1997).  Competent medical evidence that the 
veteran's depression is related to service would be necessary 
for a well-grounded claim.  Caluza, 7 Vet. App. 495.  To the 
contrary, the 1998 examiner noted that the veteran's 
disability flows from his childhood experiences combined with 
adult loss including his son's death, failing health, etc..., 
without any obvious etiological link to service.  The veteran 
has reported a continuity of symptomatology since service, 
but he has not offered any evidence linking that continuity 
to a current diagnosis.  As a lay person he would not be 
competent to link his symptomatology to a specific current 
diagnosis.  Savage.  The veteran has neither presented nor 
indicated that evidence exists which tends to establish a 
causal relationship between his current disability and active 
service.

Consequently, the Board finds that the claim for depression 
is not well grounded.  38 U.S.C.A. §§ 1110, 5107(a).  

Under the provisions of 38 U.S.C.A. § 5103(a) (West 1991), if 
a claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  

The Court has interpreted this statute as imposing an 
obligation on VA, depending on the facts of the case, to 
inform claimants of the evidence needed to render their 
claims well grounded.  Robinette v. Brown, 8 Vet. App. 69 
(1995).

In the instant case the Board notes that the RO has informed 
the veteran of the necessary evidence in its notices of 
decisions and in the statement of the case.

In view of the foregoing, the Board finds that no further 
duty to inform him of the evidence necessary to submit a 
well-grounded claim, as mandated by 38 U.S.C.A. § 5103(a), 
Beausoliel v. Brown, 8 Vet. App. 69 (1995).

New and Material 

Factual Background

Service connection was denied for a right knee disability and 
left knee disability respectively in an unappealed rating 
decision in April 1985.  The RO determined that the evidence 
showed significant left knee disability in service, no 
significant left knee injury in service and no significant 
increase in symptoms in service; there was no right knee 
injury in service, and there was a significant lack of 
continuity of right knee disability for many years after 
service. 

The evidence of record at the time of the RO's April 1985 
rating decision is as follows:

Service medical records show that the veteran was seen with 
complaints of aching knees in April 1964.  At that time, he 
reported a left knee injury 9 years prior.  There was no 
swelling, but there was pain with walking.  There was mild 
atrophy of the left thigh and knee.  There was no instability 
but some patella crepitus.  McMurray' test was negative.  X-
rays were negative.  The impressions were rule out arthritic 
cartilage, patella chondromalacia, and "pass old 
cartilage."  Skyline views of both patellae were negative.  
In December 1964, the veteran fell and twisted his left knee.  
The impression was strain.  X-rays of both knees taken in 
December 1964 show normal bony structures.

The veteran was seen in April 1965 for a follow-up on left 
knee effusion secondary to sprain.  Slight effusion was 
noted.  There was full range of motion demonstrated.  
McMurray's test was negative.  The veteran's March 1965 
separation examination showed normal lower extremities 
evaluation.  It was noted that the veteran sprained his left 
knee in high school and again during service without 
sequelae.  

The veteran was accorded a VA examination in December 1984.  
At that time, he complained of constant right knee pain.  He 
reported a negative history for injury to the right knee and 
a positive history for injury to the left knee.  On 
examination, surgical scars on the left knee were noted with 
crepitance without pain in the left knee.  Range of motion 
was essentially normal for both knees.  Ligaments, drawer 
sing, Lochman's sign were all negative on the left and right.  
There was some painful sensations elicited with stressing 
both menisci in the right knee only.  Quad circumferences 
were compatible, left 23 centimeters and 22 1/2 centimeters on 
the right.  The impression was probable degenerative joint 
disease both knees.  

Private medical records show that the veteran was seen with 
complaints of bilateral knee pain under the kneecap and 
within the joint.  He reported that the pain was a dull, 
constant ache.  Pain was made worse by bending the knee, 
going upstairs, or an incline, walking on hard or uneven 
surfaces.  He also reported popping and cracking.  On 
examination, contour and alignment was normal.  Quadriceps 
strength was 3+ on the right and 4+ on the left.  Quadriceps 
circumference was 19 3/4 on the right and 20 1/2 on the left.  
Crepitance was 3+ on the right and 2+ on the left.  Range of 
motion was from neutral to 130 degrees on the right and 
neutral to 140 degrees on the left.  Stability was normal, 
anteriorly and posteriorly, as well as medial and lateral.  
Rotary stability was normal.  There was local tenderness to 
patellar percussion.  The impression was chondromalacia 
patella.  

Evidence submitted following the RO's 1985 decision is as 
follows:

Private medical records spanning from 1987 to 1998 show 
treatment for disabilities and illnesses not related to the 
issue on appeal.  

VA outpatient treatment records dated March 1994 to July 1998 
show treatment for disabilities not related to the issue on 
appeal.  

The veteran was accorded a VA examination in July 1996.  At 
that time, he reported that he tore the ligaments in his 
knees several times prior to service and while in service he 
was relatively stable.  He reported surgery in 1978 following 
several years of pain, the surgery was described as 
presumably a meniscectomy, on the left knee.  He complained 
of cracking, creaking, painful knees, left worse than right, 
but both bothersome.  On examination, there were crepitant 
tender knees.  Range of motion was decreased to 110 degrees 
of flexion to neutral extension.  There was no lateral or 
anterior instability of either knee.  There was no swelling, 
deformity, or other impairment of the knee noted.  X-ray of 
the left knee was positive for osteoarthritis.  X-ray of the 
knee was unremarkable.  The diagnoses were osteoarthritis, 
left knee, moderate severity and chronic sprain, right knee.  

The veteran was accorded a personal hearing in May 1998.  At 
that time, he testified that he had sustained an injury to 
his left knee prior to service.  He reported that his leg had 
been clipped and his leg was placed in a splint with no 
residuals until he re-injured his left knee in 1964.  He 
reported post service surgery to his left knee.  He 
complained of popping, chronic aching, and occasional 
instability.  He reported that he injured in right knee in 
1964 and was told in 1970 that his right knee was just as bad 
as his left knee disability.  

Pertinent Law and Regulations

Following notification of an initial review and determination 
by the RO, a notice of disagreement must be filed within one 
year from the date of mailing of notification, followed by a 
timely substantive appeal; otherwise, the determination 
becomes final and is not subject to revision absent new and 
material evidence.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  If new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

The veteran has petitioned to reopen a previously denied 
claim of service connection.  If new and material evidence is 
presented or secured with respect to a claim that has been 
denied, the claim will be reopened, and the claim decided 
upon the merits.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
denied claim, the VA must reopen the claim.  Stanton v. 
Brown, 5 Vet. App. 563, 566 (1993).

A three-step analysis is conducted under 38 U.S.C. § 5108.  
Elkins v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence presented or secured since 
the prior final disallowance of the claim is new and 
material.

If the evidence is new and material, the Board must reopen 
the claim and review all the evidence of record to determine 
the outcome of the claim on the merits.  The first step 
involves two questions: (1) Is the newly presented evidence 
"new" (not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record)?  (2) Is it "probative" of 
the issues at hand?  Evans v. Brown, 9 Vet. App. 273 (1996). 
A third requirement for reopening imposed by the Court, that 
the evidence create a reasonable possibility of changing the 
outcome, has been invalidated by the United States Court of 
Appeals for the Federal Circuit.  Hodge v. West, 155 F.3d 
1356 (Fed Cir 1998).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  
Evidence is new when not merely cumulative of other evidence 
in the record, and material when relevant and probative of 
the issue at hand.

The Court has set forth guidelines regarding the credibility 
to be accorded to the additional evidence submitted in a 
claim for service connection based on finality. These 
guidelines require that in determining whether the additional 
evidence is new and material, the credibility of the evidence 
must be presumed.  Justus v. Principi, 3 Vet. App. 510, 512- 
13 (1992).  The Court has held that this presumption of 
credibility is not unlimited.  Specifically, the Court has 
stated that Justus does not require the VA to consider 
patently incredible evidence (e.g. the inherently false or 
untrue) to be credible.  Duran v. Brown, 7 Vet. App. 216 
(1994).

Second, if the claim is reopened, the VA must immediately 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the claim 
as reopened (and as distinguished from the original claim) is 
well grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).

Third, if the claim is well grounded, the claim may be 
evaluated upon its merits provided the duty to assist 
contained in 38 U.S.C.A. § 5107(b) has been met. Winters v. 
West, 12 Vet. App. 203 (1999).

In general, under pertinent law and VA regulations, service 
connection requires evidence that a disease or disorder was 
incurred in or aggravated by service or that the disease or 
disorder is otherwise attributable to service.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Analysis

Right knee disability

The evidence received subsequent to the 1985 decision 
includes private medical reports and VA medical records.  
Records of treatment spanning from 1987 to 1998 show 
treatment and evaluation for various conditions.  While these 
records are new, in that they are not cumulative of the 
evidence of record, they are not material because they are 
not relevant and probative of whether the veteran's right 
knee, first documented many years following service 
discharge, was incurred in service.  See Cox v. Brown, 5 Vet. 
App. 95 (1993) (treatment records created years after service 
do not indicate that the disorder in service cannot 
constitute new and material evidence).  

The July 1996 VA examination report as well as hearing 
testimony pertaining to the veteran's right knee disability 
is cumulative of the evidence of record when the 1985 RO 
decisions was rendered.  The recent VA examination yielded a 
diagnosis of arthritis, but that diagnosis was reported on a 
VA examination prior to the 1985 rating decision.  As such, 
this evidence is not new.  For these reasons, the Board has 
determined that the evidence received since the last final 
denial is not so significant that it must be considered to 
fairly decide the merits of the claim.  New and material 
evidence has not been submitted, and the claim of entitlement 
to service connection for a right knee disability is not 
reopened.  None of the evidence submitted since the 1985 
decision in any way links the veteran's right knee disability 
with his active service.

Left knee disability

The Board has reviewed the evidence of record and finds that 
evidence that is both new and material has not been submitted 
to reopen the claim of entitlement to service connection for 
left knee disability.  Service connection for a left knee 
disability was denied by the RO in April 1985 on the basis 
that the disorder pre-existed service and was not aggravated 
by service.  38 C.F.R. §§ 3.303(c), 3.306.

The VA treatment records, the private medical reports, and 
the report of VA examination constitute new evidence, but the 
evidence is not material because it does not bear directly 
and substantially on whether the veteran's left knee 
disability was aggravated by service.

The veteran's testimony regarding his treatment in service is 
essentially duplicative of the evidence in his service 
medical records.  His assertion that the trauma he 
experienced in service aggravated his pre-existing left knee 
disability is not probative because he is not competent to 
provide evidence of a medical diagnosis, or to relate a 
medical disorder to a specific cause.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  For these reasons the Board has 
determined that new and material evidence has not been 
submitted, and the claim of entitlement to service connection 
for a left knee disability is not reopened.


ORDER

Service connection for depression is denied.  

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a right knee disability is denied.

New and material evidence not having been submitted, the 
appeal to reopen the claim of entitlement to service 
connection for a left knee disability is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

